PER CURIAM.
There was no factual dispute in this case regarding appellant’s failure to provide notice of this action to the Florida Department of Insurance pursuant to section 768.28, Florida Statutes (1995). Because the record indicates that the department did not have actual knowledge of this litigation as it did in Brown v. Department of Corrections, 697 So.2d 210 (Fla. 1st DCA 1997), we affirm the trial court’s entry of summary judgment in favor of appellee on the authority of Menendez v. North Broward Hosp. Dist., 537 So.2d 89 (Fla.1988).
BOOTH, WOLF and VAN NORTWICK, JJ., concur.